DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Status of claims
Claims 17-19, 21 and 22 as amended and new claims 30-33 as filed on 2/22/2022 are pending.
Response to Arguments
Applicant’s arguments filed 2/22/2022 with respect to the claims as presently amended have been fully considered and are persuasive. 
Deposit requirement has been met in the papers filed on 2/22/2022 and 4/08/2021 (deposit statement) and specification (deposit under Budapest Treaty; page 8, par. 0017).  
 The rejection of claims under 35 U.S.C. 101 has been withdrawn in view of cancelation of the claims 7-9 rejected in the prior office action. 
Claim rejection under 35 U.S.C. 101 over claims 17-19 was withdrawn because method of making a composition with the claimed strain comprises active steps of manipulating the active ingredients to provide for final product of specific contents. 
Claim rejection under 35 U.S.C. 101 over claims 21 and 22 was withdrawn because the claimed methods are limited by a specific population of people in need of administering a therapeutic composition with the claimed strain. 

Claims 17-19, 21, 22 and 30-33 are free from prior art of record and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 26, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653